DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1-3, 5, 7-8, 10-13, 15, 17-18, 20-23, 27-28, and 30 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 371 National Stage filing of international application No. PCT/US18/58187 filed on 30 Oct. 2018, which claims benefit under 35 USC 119(e) to US provisional application No. 62/578,903 filed on 30 Oct. 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 Mar. 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




In claim 1, the omitted step is imaging or detecting microtubules in a subject.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sirisoma et al. (J. Med. Chem.; published 2009; see IDS filed on 12 Mar. 2020).

Regarding claim 1, Sirisoma et al. disclose compound 6h (see table 1).  This reads on a compound of instant formula (I) 
    PNG
    media_image1.png
    219
    284
    media_image1.png
    Greyscale
 wherein R1=R2=R3=R4=H; R5=R6=Me; and R7=MeO-Ph (substituted aryl).  

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devambatla et al. (J. Med. Chem.; published 23 May 2016; see IDS filed on 12 Mar. 2020).


	Regarding claim 11, Devambatla et al. disclose compound 3 
    PNG
    media_image2.png
    224
    199
    media_image2.png
    Greyscale
 (see abstract).  This reads on a compound of instant formula (II) 
    PNG
    media_image3.png
    205
    250
    media_image3.png
    Greyscale
 wherein R1=R3=H; R2=R4=Me; and R5= MeO-Ph (substituted aryl).

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (J. Med. Chem.; published 2014; see 12 Mar. 2020).

	Regarding claim 21, Wang et al. disclose compound 5f  
    PNG
    media_image4.png
    209
    227
    media_image4.png
    Greyscale
 (see abstract).  This compound reads on a compound of instant formula (III) 
    PNG
    media_image5.png
    241
    214
    media_image5.png
    Greyscale
 wherein R1=R2=R3=R4=R5=R6=R8=R9=R10=R11=R12=H; R7=Me; and R13=H.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 7-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirisoma et al. (J. Med. Chem.; published 2009; see IDS filed 12 Mar. 2020), in view of Kniess et al. (Med. Chem. Commun.; published 2015; see attached 892) and Ravert et al. (J. Label. Compd Radiopharm.; published 2002; see attached 892).

	Sirisoma et al. teach as discussed above.  Sirisoma et al. teach the discovery of N-(4-methoxyphenyl)-N,2-dimethylquinalzolin-4-amine, a potent apoptosis inducer and efficacious anticancer agent with high BBB penetration (see title).  Sirsoma et al. disclose compound 6h 
    PNG
    media_image6.png
    357
    763
    media_image6.png
    Greyscale
 as a potent apoptosis inducer with an EC50 of 2 nM in our cell based apoptosis induction assay (see table 1).  It has excellent BBB penetration, and is highly efficacious in human MX-1 breast and other mouse xenograft cancer models (see abstract).  The primary target of 6h has been identified as tubulin by using a tritium labeled photoaffinity labeling reagent (see pg. 2346).
	Sirsoma et al. do not disclose compounds selected from 
    PNG
    media_image7.png
    135
    157
    media_image7.png
    Greyscale
 and 
    PNG
    media_image8.png
    135
    169
    media_image8.png
    Greyscale
.  Sirsoma et al. do not disclose a method for imaging or detecting microtubules.
	Kniess et al. teach 2-[18F]fluoroethyl tosylate – a versatile tool for building 18F-based radiotracers for PET (see title).  Kniess et al. teach that by incorporation of a radionuclide like fluorine-18 (t1/2 = 109.8 min) into a target molecule, PET radiopharmaceuticals are formed, enabling the non-invasive visualization of biochemical processes and the imaging and quantification of pathological situations in vivo (see pg. 1714).  Kniess et al. teach that in general the fluoroethyl group holds similar steric properties like ethyl and methyl groups and is 18F]fluoroethyl group may act as a surrogate for a [11C]methyl radiolabel because it can be coupled to the same functional groups (see pg. 1715).  Kniess et al. teach that the phenol group is a recurrent functionality in a variety of biomolecules, and is ideally suitable for the introduction of radionuclides such as 11C and [11C]methyl via [11C]CH3I or 18F as [18F]fluoroethyl via [18F]FETs (see pg. 7).  Kniess et al. teach formulation in saline (pharmaceutically acceptable carrier)(see pg. 1736).
	Ravert et al. teach radiosynthesis of [11C]paclitaxel (see title).  Ravert et al. teach that paclitaxel binds to tubulin creating stable nonfunctioning microtubules thereby interfereing with mitosis and inducing apoptosis (see pg. 471).  Ravert et al. teach that the availability of a suitable radioligand for these sites may help begin answering some of these questions (see pg. 472).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Sirisoma et al. (6h) by substituting the phenolic Me with [11C]Me via [11C]CH3I or [18F]fluoroethyl via [18F]FETs at a therapeutically effective amount as taught by Ravert et al. and Kniess et al. because it would advantageously enable the non-invasive visualization of biochemical processes and the imaging and quantitation of tubulin in pathological situations in vivo by PET.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the Sirisoma et al. by further administering the [11C]6h or [18F]FEt-6h made obvious by Kniess et al. for detecting microtubules (made of tubulin) in the brain of the subject as taught by Sirisoma et al. and  Kniess et al. because it would advantageously enable non-invasive imaging and detecting cancer in the brain of the subject.

Claims 11-13, 15, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devambatla et al. (J. Med. Chem.; published 23 May 2016; see 12 Mar. .

	Devambatla et al. teach as discussed above.  Devambatla et al. teach the design, synthesis, and preclinical evaluation of 4-substituted-5-methyl-furo[1,3-d]pyrimidines as microtubule targeting agents that are effective against multidrug resistant cancer cells (see title).  Devambatla et al. teach that the biological effects of 3 identify it as a novel, potent microtubule depolymerizing agent with antitumor activity (see abstract).  Devambatla et al. that compound 3 displayed nanomolar antiproliferative activity in NCI cancer cell line panel and thus selected for xenograft study (see pg. 9).
	Devambatla et al. do not disclose the following compounds 
    PNG
    media_image9.png
    150
    138
    media_image9.png
    Greyscale
 and 
    PNG
    media_image10.png
    145
    161
    media_image10.png
    Greyscale
.  Devambatla et al. do not disclose a method for detecting or imaging microtubules.
	Kniess et al. teach as discussed above.
Ravert et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Devambatla et al. (3) by substituting the phenolic Me with 11C]Me via [11C]CH3I or [18F]fluoroethyl via [18F]FETs at a therapeutically effective amount as taught by Ravert et al. and Kniess et al. because it would advantageously enable the non-invasive visualization of biochemical processes and the imaging and quantitation of tubulin in pathological situations in vivo by PET.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the Devambatla et al. by further administering the [11C]3 or [18F]FEt-3 made obvious by Kniess et al. for detecting microtubules in the brain of the subject as taught by Devambatla et al. and  Kniess et al. because it would advantageously enable non-invasive imaging and detecting cancer in the brain of the subject.

Claims 21-23, 27-28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (J. Med. Chem.; published 2014; see IDS filed 12 Mar. 2020), in view of Kniess et al. (Med. Chem. Commun.; published 2015; see attached 892) and Ravert et al. (J. Label. Compd Radiopharm.; published 2002; see attached 892).

	Wang et al. teach as discussed above.  Wang et al. teach optimization of 4-(N-cycloamino)phenylquinazolines as a novel class of tubulin-polymerization inhibitors targeting the colchicine site (see title).  Wang et al. postulate that new compound 5f might be a good potential drug candidate for further development on the basis of its new structural scaffold, high potency in cellular and tubulin assays, and improved drug-like properties (see pg. 1396).
	Wang et al. do not disclose a compound of instant formula 
    PNG
    media_image11.png
    146
    192
    media_image11.png
    Greyscale
 or 
    PNG
    media_image12.png
    146
    219
    media_image12.png
    Greyscale
.
	Kniess et al. teach as discussed above.

	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Wang et al. (5f) by substituting the phenolic Me with [11C]Me via [11C]CH3I or [18F]fluoroethyl via [18F]FETs at a therapeutically effective amount as taught by Ravert et al. and Kniess et al. because it would advantageously enable the non-invasive visualization of biochemical processes and the imaging and quantitation of tubulin in pathological situations in vivo by PET.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the Wang et al. by further administering the [11C]5f or [18F]FEt-5f made obvious by Kniess et al. for detecting microtubules in the brain of the subject as taught by Wang et al. and  Kniess et al. because it would advantageously enable non-invasive imaging and detecting cancer in the brain of the subject.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618